Citation Nr: 0027926	
Decision Date: 10/23/00    Archive Date: 11/01/00

DOCKET NO.  98-07 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for left patellofemoral 
chondromalacia with medial patellar plica.  

2.  Entitlement to service connection for a gastrointestinal 
disorder, diagnosed as milk intolerance, due to an 
undiagnosed illness.

3.  Entitlement to service connection for a lumbar spine 
disorder.

4.  Entitlement to service connection for an ear disorder, to 
include as due to an undiagnosed illness.

5.  Entitlement to service connection for a respiratory 
disorder, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for skin rash, 
diagnosed as tinea pedis, to include as due to an undiagnosed 
illness.

7.  Entitlement to service connection for a mood disorder, 
diagnosed as schizophrenia, paranoid type, to include as due 
to an undiagnosed illness.

8.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.  

9.  Entitlement to an increased rating for aching bones, 
muscles, and extremities; chronic muscle tension headaches 
with blurred vision; chest pain; and weight loss, due to an 
undiagnosed illness, currently evaluated as 40 percent 
disabling.  

10.  Entitlement to an increased rating for bony cystic 
formation involving both the right and left mandible, 
currently evaluated as 10 percent disabling.  

11.  Entitlement to a temporary total evaluation for 
convalescent purposes.  

12.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant, his spouse, and cousin


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from October 1990 to June 
1991.  The veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War from November 1990 to 
April 1991.  He also had service in the Army Reserve. 

The issues currently perfected for appeal to the Board of 
Veterans' Appeals (Board) arise from rating decisions from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in North Little Rock, Arkansas.

Hearings were conducted at the RO in September 1997 and in 
July 1999.  In addition, a videoconference hearing was 
conducted by the undersigned member of the Board in July 
2000.  During this hearing the veteran raised the issue of 
service connection for mood disorder, diagnosed as 
schizophrenia, paranoid type, as secondary to the service 
connected PTSD.  The Board considers this issue to be 
included in the issue of service connection for mood 
disorder, diagnosed as schizophrenia, paranoid type, and is 
properly before the Board for appellate consideration.  

This issue and the issues of entitlement to increased ratings 
for PTSD, bony cystic formation involving both the right and 
left mandible, aching bones, muscles, and extremities; 
chronic muscle tension headaches with blurred vision; chest 
pain; and weight loss, due to an undiagnosed illness, 
entitlement to a temporary total evaluation for convalescent 
purposes and entitlement to a total rating for compensation 
purposes based on individual unemployability will be 
addressed in the REMAND portion of this decision. 


FINDINGS OF FACT

1.  The claim for left patellofemoral chondromalacia with 
medial patellar plica is plausible.  

2.  The claim for service connection for a gastrointestinal 
disorder due to an undiagnosed illness is plausible.

3.  The veteran's claim for service connection for a lumbar 
disorder is plausible.  

4.  There is no competent medical evidence which shows that 
the veteran has an ear disorder due to an undiagnosed illness 
or that any diagnosed ear disorder is related to service.

5.  The claim for service connection for a respiratory 
disorder is plausible.  

6.  The claim for service connection for tinea pedis or other 
skin disorder due to an undiagnosed illness is plausible.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for left 
patellofemoral chondromalacia with medial patellar plica is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for a 
gastrointestinal disorder due to an undiagnosed illness is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim of entitlement to service connection for a 
lumbar spine disorder is well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).

4.  The claim of entitlement to service connection for an ear 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

5.  The claim of entitlement to service connection for skin 
rash is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

6.  The claim of service connection for a respiratory 
disorder is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Generally

The threshold question that must be resolved with regard to a 
claim is whether the veteran has met his initial obligation 
of submitting evidence of a well-grounded claim.  See 38 
U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  A well-grounded claim is a plausible claim 
that is meritorious on its own or capable of substantiation.  
See Murphy, supra, at 81.  An allegation that a disorder 
should be service connected is not sufficient; the veteran 
must submit evidence in support of a claim that would justify 
a belief by a fair and impartial individual that the claim is 
plausible.  See 38 U.S.C.A. § 5107(a) (West 1991); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden of necessity will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

The three elements of a "well grounded" claim for service 
connection are:  (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); see also 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303 (1999).  This means that there must be 
evidence of disease or injury during service, a current 
disability, and a link between the two.  Further, the 
evidence must be competent.  That is, an injury during 
service may be verified by medical or lay witness statements; 
however, the presence of a current disability requires a 
medical diagnosis; and, where an opinion is used to link the 
current disorder to a cause during service, a competent 
opinion of a medical professional is required.  See Caluza, 
supra, at 504.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

Moreover, service connection may be granted for objective 
indications of a chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms, to include, but not limited to, fatigue, signs 
or symptoms involving skin, headaches, muscle pain, joint 
pain, neurologic signs or symptoms, neuropsychologic signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, or menstrual disorders.  38 C.F.R. § 3.317(a)(b) 
(1999).  The chronic disability must have became manifest 
either during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2001, and must not be attributed to any known 
clinical diagnosis by history, physical examination, or 
laboratory tests.  38 C.F.R. § 3.317(a) (1999).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2) (1999).  Further, a chronic disability 
is one that has existed for 6 months or more, including 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period.  38 C.F.R. § 
3.317(a)(3) (1999).  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id.

Compensation shall not be paid pursuant to 38 C.F.R. § 
3.317(a) (1999), if there is affirmative evidence that an 
undiagnosed illness, (1) was not incurred during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) was caused by 
a supervening condition or event that occurred between the 
veteran's most recent departure form active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c) (1999).

In addition, service connection may be awarded on a direct 
incurrence basis under 38 C.F.R. § 3.303(d) regardless of the 
availability of service connection under a presumption of 
service connection.  See Combee v. Brown, 34 F3d 1039, 1043 
(Fed. Cir. 1994).

Review of the record reveals that not all of the veteran's 
service medical records are shown to have been associated 
with the record.  However, after reviewing the claims 
folders, the Board has determined that the RO made a 
reasonably exhaustive search for additional service records, 
to include contacting specific units and the National 
Personnel Records Center.  See Dixon v. Derwinski, 3 Vet. 
App. 261 (1992).

When an appellant's service records are missing or 
incomplete, the Board's obligation to explain its findings 
and conclusions and to consider carefully the benefit-of-the-
doubt rule is heightened.  Moore (Howard) v. Derwinski, 1 
Vet. App. 401, 406 (1991); see also O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).

Left Patellofemoral Chondromalacia with Medial Patellar Plica

A review of the available service medical records does not 
reveal any problems associated with the veteran's left knee.  
The veteran underwent a Persian Gulf Registry Examination in 
conjunction with the military in November 1993.  A Report of 
Medical History shows that the veteran reported having 
experienced a "trick" or locked knee and painful and 
swollen knees.  A similar history medical document, dated in 
October 1994, shows a history of arthritis.

On VA examination in August 1993 the veteran complained of 
general aching, swelling, and pain in his knees, and that, on 
at least one occasion he had his knees wrapped at St. Vincent 
Hospital.  Musculoskeletal examination revealed no effusion 
in the knees and crepitus was not shown to be manifested.  
Range of motion was shown to be to 140 degrees and no 
evidence of ligament instability was reported.  X-rays of the 
left knee showed no abnormality.  The diagnoses included 
arthritis not found.

As part of a VA hospitalization record, in which the veteran 
was admitted for a period of approximately one month from 
September to October 1992, it was noted that examination of 
the veteran's extremities showed that his muscles and joints 
were within normal limits and that neither edema nor 
deformities were noted.  

The veteran received intermittent treatment from 1991 to 2000 
at VA facilities for various disorders.  A VA Medical 
Certificate dated in July 1995 shows that the veteran 
complained of left knee swelling following running.  Mild 
heat and effusion was noted on examination.  Tenderness over 
the medial compartment was also documented.  Joint effusion 
was diagnosed.  

A VA X-ray report dated in August 1995 shows that left knee 
joint effusion was diagnosed.  He was seen in March 1997 for 
complaints that his knee gave out.  In June 1997 slight swell 
was found.

The report of a VA examination conducted in September 1997 
indicates that the veteran complained of aching in his knees.  
Examination of the veteran's knees showed range of motion to 
140 degrees, and that they were neither deformed nor swollen.  
No sign of ligament laxity or effusion was reported.  The 
diagnosis was aching bones, muscles, and extremities, no 
disease found.  

A private medical MRI [magnetic resonance imaging] report 
dated in April 1998 showed findings concerning the left knee 
of possible medial collateral ligament sprain and joint 
effusion.  

He was seen at the VA in April 1998 for left knee pain for 2 
weeks.  Minimal swelling was reported.

A letter from a private physician, Dr. W.S. Bowen, dated in 
April 1998, indicates that the veteran had had ongoing 
problems with his left knee since 1992.  The physician stated 
that the veteran was 40 percent disabled from a chemical 
exposure which caused some arthritic changes in his knee.  No 
history of an injury was noted.  Parapatellar crepitus and 
pain on motion was diagnosed.  Mild effusion was also noted.  
Arthroscopic debridement was recommended.  

A private operative report shows that the veteran underwent 
left knee arthroscopy with patellar and femoral chondroplasty 
and shaving in May 1998.  The postoperative diagnosis was 
Grade III chondromalacia of the patellofemoral joint and 
medial patellar plica.  

A VA X-ray report dated in March 1999 shows that examination 
of the veteran's left knee showed minimal spurring of the 
tibial spines but no evidence of fracture.
A VA consultation sheet, also dated in March 1999, shows that 
the veteran complained of bilateral knee pain.  Bilateral 
patellofemoral syndrome was diagnosed.  

Hearings were conducted at the RO in September 1997 and in 
July 1999.  In July 1999 the veteran testified that his 
exposure to anthrax during the Persian Gulf War caused him to 
develop left knee problems.  He added that a private 
physician had informed him of this connection between his 
inservice chemical exposure and his current left knee 
problems.  

A hearing was also conducted by a member of the Board in July 
2000.  The veteran testified that some of the pain associated 
with his knees was attributable to his having fibromyalgia.  
He added that he was first informed that he had 
patellofemoral syndrome or chondromalacia impairment in 1998.  
He complained of left knee swelling and reduced range of 
motion.  He added that during service his knee struck a blunt 
object and was injured as a result of being involved in a 
rough Humvee ride.  He also pointed out that he had been told 
by a private physician that arthritic changes had become 
manifest due to his exposure to chemicals.  

The veteran has indicated that his current left knee problems 
are related to his involvement in a Humvee accident during 
service and/or attributable to chemical exposure in service.  
The May 1998 private medical statement indicated that the 
veteran has a diagnosed left knee disorder which may be 
related to service exposure to chemicals.  Accordingly, the 
Board finds that the veteran's claim is well grounded.  

Gastrointestinal Disorder due to Undiagnosed Illness

A review of the available service medical records does not 
show that the veteran complained of or was treated for 
gastrointestinal problems during service.  The veteran 
underwent a Persian Gulf registry examination in conjunction 
with the military in November 1993.  As part of a Report of 
Medical History  he indicated that he had had stomach, liver, 
or intestinal problems.  He reported stomach pain, cramps, 
and excessive gas.  In October 1994, on a similar form, gave 
a history of recent weight gain or loss.

The veteran received intermittent treatment from 1991 to 1999 
at VA facilities for various disorders.

A VA examination report, dated in August 1993, shows that the 
veteran did not complain of abdominal pain, changes in 
weight, fever, chills, night sweats, or weight loss.  The 
veteran was described as normally nourished.  An examination 
showed that the abdomen was normal.  A gastrointestinal-
related disorder was not diagnosed.

A VA examination was conducted in September 1997.  The 
veteran indicated that his stomach problems, which he noted 
included excessive abdominal gas, epigastric burning, and 
diarrhea, was related to the ingestion of milk.  He added 
that these symptoms abated when he eliminated milk from his 
diet.   He reported that since 1991 his weight fluctuated 
normally between 180 and 200 pounds.  The veteran reported 
never having been treated for either peptic ulcer disease or 
for gastrointestinal bleeding, and that he was not 
complaining of constipation. He was described as having a 
slender frame and normally nourished.  Blood studies showed a 
red blood count of 4.66 m/cmm and hemoglobin of 133.7 which 
were described as low.  Milk intolerance was diagnosed.

Hearings were conducted at the RO in September 1997 and July 
1999.  In July 1999 the veteran stated that he had complained 
of cramps, bloating, and nausea in the past.  He added that 
he had not been treated with any gastrointestinal type 
medications.  He indicated that he began to experience 
constant stomach pain during the Gulf War and that his 
complaints had never been diagnosed.  

An addendum to a January 1999 VA progress note shows a 
diagnosis of abdominal pain.  There was a trace heme positive 
stool.  In April 1999 it was reported that the guaiac 
positive stools could be related to medications.

A VA nursing note dated in February 2000 shows that the 
veteran's wife stated that the veteran had blood in his stool 
and that he also suffered from lots of stomach cramps.  The 
veteran complained of heart burn and indicated that he 
thought that he may have ulcers which caused the blood in the 
stools.  February 2000 blood studies showed some 
abnormalities.  

Review of the transcript of the veteran's July 2000 hearing 
before a member of the Board shows that he was being treated 
for upset stomach and gastrointestinal reflux at a GI clinic 
at a VA hospital since approximately 1991.  He stated that he 
had been informed at one point that he had blood in his 
stool.  He stated that he had been experiencing digestive 
tract problems since 1981. 

To summarize, a VA examination in September 1997 contains a 
diagnosis of milk intolerance.  However, recent VA outpatient 
records show trace heme positive stool and an abnormal blood 
study without an associated diagnosis.  Accordingly, the 
Board finds that his claim is well grounded.  

Lumbar Spine Disorder

A review of the available service medical records shows that 
on examination conducted in May 1991 the veteran's lumbar 
spine was described as essentially normal.  A mild reversal 
of the normal lumbar lordosis suggested muscle spasm and 
there was an old appearing mild nonspecific irregularity of 
the anterior superior aspect of the L4 vertebral body, 
possibly post-traumatic in nature.  Reports of Medical 
History, dated in November 1993 and October 1994, show that 
the veteran gave a history of recurrent back pain.  He was 
seen at a VA facility in May 1992 complaining of mid back 
pain.  The impression was back pain/strain

A private hospital Emergency Room Nursing record from St. 
Vincent Infirmary Medical Center dated in September 1992 
shows that the veteran was treated following being involved 
in a motor vehicle accident the previous day.  He complained 
of back pain from the center of his back to his lower back, 
which was accompanied by radiating pain into his hips.  X-
rays showed that multiple views of the veteran's lumbar spine 
revealed normal alignment.

On VA examination in August 1993 the veteran did not report 
problems associated with his lumbar spine.  

A VA Medical Certificate dated in June 1995 indicates that 
the veteran complained of low back pain for 3 weeks.  Lumbar 
strain was diagnosed.  A VA Medical Certificate dated in 
September 1996 notes that the veteran complained of low back 
pain for the past 5 years.  X-rays were reported to be within 
normal limits.  A VA X-ray report dated in September 1997 
again showed the veteran's lumbar spine to be within normal 
limits.  

The report of a VA examination conducted in September 1997 
indicates that the veteran gave a history of being involved 
in a vehicle accident when he was in the military but that he 
denied that he sustained fractures or had undergone back 
surgery.  He complained generally of soreness in the lower 
back.  Examination revealed a mild straightening of the 
lumbar curvature and functional limitation of back range of 
motion due to pain.  The diagnosis was, in pertinent part, 
residuals of injury to the lumbar spine.

The veteran provided testimony at a hearing conducted by a 
member of the Board in July 2000.  Concerning his claimed low 
back disorder, he asserted that he was informed on his return 
from active duty by a VA physician in 1991 that he had a 
bruise on his spine.  He attributed his back problems to 
trauma sustained when a Humvee he was riding in hit 
something.  The veteran added that he had had pain in his 
lower back since 1991, which was worse on prolonged sitting, 
standing, and squatting.  He also mentioned that he had 
muscle spasms in his back.  

To summarize, the lay statements and testimony describing the 
symptoms related to his low back and the inservice accident 
is considered to be competent evidence.  The veteran has 
indicated that his current low back problems are in essence 
related to his involvement in a Humvee accident during 
service and that he has continued to have back problems since 
that time.  However, a lay person is not competent to make a 
medical diagnosis, or to relate a given medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

In this regard, the available service medical records show 
that a May 1991 CT scan showed mild showed reversal of the 
normal lumbar lordosis suggestive of muscle spasm and an old 
appearing mild irregularity of the anterior superior aspect 
of the L4 vertebral body, possibly post traumatic in nature, 
examination.  Such findings are not inconsistent with trauma.  
Additionally, the September 1997 VA examination revealed a 
diagnosis of residuals of injury to the lumbar spine.  The 
Board finds that this evidence when viewed in conjunction 
with the lay evidence provides a sufficient basis to find 
this claim well grounded.

Ear Disorder due to Undiagnosed Illness

Review of the available service medical records does not 
provide a finding reflective of an ear disorder.  As part of 
a questionnaire completed by the veteran related to his 
completion of a Persian Gulf Registry Examination in November 
1993 he indicated that he had itching and stuffiness in his 
ears as well as fluid in the middle ear.  A Report of Medical 
History completed by the veteran in October 1994, the veteran 
indicated that he had not had ear, nose, or throat trouble in 
the past.

On VA examination in August 1993 the veteran neither 
complained of ear-related problems nor was an ear disorder 
diagnosed.  A VA Medical Certificate dated in August 1993 
shows that the veteran complained of left ear problems.  
Examination showed that his left ear was full of wax.  A VA 
ENT [ear, nose, and throat] consultation sheet dated in 
August 1993 shows that impacted cerumen was diagnosed.  

On VA hospital admission in September and October 1993, for 
treatment for detoxification, examination of the veteran's 
ears showed that his external ear was within normal limits 
and that his ear canals were clear.  

A VA ENT consultation sheet dated in December 1996 contains a 
diagnosis of chronic otitis media.  Discharge was reported.  

On VA examination conducted later in September 1997 the 
veteran indicated that his ears drained every morning, and 
that while he also had dizziness, this did not amount to true 
vertigo.  Examination revealed bilateral thick tenacious wax 
with overlying fungal elements.  His eardrums were noted to 
be intact, but somewhat red, possibly accounting for the 
veteran's complaints of popping.  The fungal elements 
according to the examiner were noted to almost assuredly 
account for the itchy ears.  The examiner also mentioned that 
the symptoms described by the veteran were somewhat 
suggestive of "cereus" otitis.  The ear examination 
revealed a diagnosis of fungal otitis externa.

Hearings were held at the RO in September 1997 and July 1999 
and before the Board in July 2000 the veteran stated that his 
ears clogged up and that he had been given ear drops in the 
past to treat a definite infection.  He added that he had 
been treated at a VA ear clinic where medical personnel pulls 
stuff out of his ears.  

To summarize, the available service medical records reflect 
no evidence of an ear disorder.  Additionally, a VA 
examination in August 1993 showed no evidence of an ear 
disorder.  The current medical evidence shows that the 
veteran's various ear-related problems are not due to an 
undiagnosed illness.  His symptoms have been diagnosed as 
chronic otitis media, fungal otitis externa and on VA 
examination in September 1997 the examiner opined that the 
veteran's symptomatology was suggestive of "cereus" otitis.  
The medical record also indicates that the veteran has had a 
history of ear wax problems.  As such the presumption of 
service connection 38 C.F.R. § 3.317 is not applicable.  
Furthermore, the veteran has not submitted any competent 
medical evidence nor is there any competent medical evidence 
of record which relates the current ear disorder to service.  
Accordingly, the claim is not well grounded and must be 
denied.

When the Board addresses in its decision a question that has 
not been addressed by the RO, such as whether or not the 
veteran's claim is well grounded, it must consider whether 
the veteran has been given adequate notice to respond and, if 
not, whether the veteran has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384 (1993). In light of the 
veteran's failure to meet the initial burden of the 
adjudication process, the Board concludes that he has not 
been prejudiced by the decision herein.

Respiratory Disorder due to Undiagnosed Illness

Review of the available service medical records shows that a 
chest X-ray taken in October 1990 showed normal findings. 

A report of Medical Examination dated in November 1993 and 
shown to have been conducted in association with a Persian 
Gulf Registry Examination, showed that the veteran's lungs 
were clear. He reported nasal stuffiness and difficulty in 
breathing. Reports of Medical History completed by the 
veteran in October 1994 shows that he indicated that he had 
had shortness of breath and nose problems.

A VA chest X-ray report dated in May 1993 showed no acute 
cardiopulmonary disease.  

The report of VA examination conducted in August 1993 
contained a diagnosis of heart and lung disease not found.  
Examination of the veteran's respiratory system showed that 
the lungs were perfectly clear to auscultation and 
percussion.  

A VA pulmonary function test was conducted in October 1994.  
Spirometry findings were reported to be within normal limits.  
A VA pulmonary function test was also conducted in September 
1997.  Results were noted to be in the normal range and that 
the test was stopped when the veteran complained of chest 
pains.  

A VA examination was conducted in September 1997.  The 
veteran indicated a history of nasal trauma in the distant 
past and noted intermittent difficulty breathing through his 
nose.  Nasal examination was noted to be consistent with 
allergic edema of both inferior turbinates.  An examination 
of the lungs showed no abnormality.

In the course of a hearing before the undersigned member of 
the Board in July 2000 the veteran stated that he did not 
begin to experience respiratory problems until his return 
from the Persian Gulf and that he currently used nasal 
medication to help with breathing through his nose.  He has 
indicated that he was exposed to chemicals in the Persian 
Gulf.

During the November1993 Persian Gulf Registry Examination the 
veteran gave a history of no allergies prior to service in 
the Persian Gulf and then reported current upper respirator 
symptoms.  He also reported that he was exposed to chemicals.

The September 1997 VA examination indicated that the veteran 
had allergic edema of both inferior turbinates.  The specific 
allergen was not reported.  In view of the reported inservice 
chemical exposure and the symptoms which were present shortly 
after service and the current allergic edema the Board finds 
that the claim is well grounded.  


Skin disorder due to Undiagnosed Illness

Review of the available service medical records does not show 
problems associated with a skin rash, to include tinea pedis.

The veteran was hospitalized at a VA facility in September 
1992.  At that time he reported a skin rash over his body 
since retiring from the Persian Gulf.  An examination showed 
a lesion on the left arm and deltoid area.  The report of VA 
examination conducted in August 1993 does not reveal that the 
veteran complained of any skin-related problems and noted 
that examination of the veteran's skin showed no pathology. 

As part of a questionnaire completed by the veteran related 
to his completion of a Persian Gulf Registry Examination in 
November 1993 he indicated that he had itchy dry skin as well 
as fungus infections and recurrent rashes.  He stated that he 
received treatment during service for a rash of unknown 
etiology.

A VA examination was conducted in September 1997.  The 
veteran indicated that he had had a rash between his legs and 
on his right foot for the last 4 to 5 years, essentially, 
since his return from Desert Storm.  He added that he had a 
rash on his hands which had caused him to miss work due to 
its severity.  In addition, the veteran reported that his 
condition had resolved over the past year enabling him to 
return to work.  He also mentioned that he was not being 
treated for any of his rashes.  Examination of the groin was 
reported to show 1+ diffuse post-inflammatory 
hyperpigmentation without active erythema and scaling 
vesicles or rash.  The veteran's right foot showed scaling 
and erythema.  The diagnoses were history of tinea cruris and 
tinea pedis.  

Hearings were held at the RO in September 1997 and July 1999 
and before the Board in July 2000.  During the July 2000 
hearing the veteran stated that he began to experience tinea 
pedis in 1991 when he returned to Ft. Sill after the Persian 
Gulf.  He claimed that his right foot was currently sweaty 
and itchy.  

To summarize, the veteran has testified that his skin 
problems began after leaving the Persian Gulf.  When 
hospitalized at a VA facility in September 1992 he reported a 
skin rash over his body since returning from the Persian Gulf 
and an examination showed a lesion on the left arm and 
deltoid area.  Additionally, the September 1997 VA 
examination confirmed the presence of a skin disorder.  The 
Board finds that this evidence tends to show that a chronic 
skin disorder may have begun during active duty.  
Accordingly, the claim is well grounded.  


ORDER

The claim for service connection for left patellofemoral 
chondromalacia with medial patellar plica is well grounded 
and, to this extent only, is granted.

Entitlement to service connection for a gastrointestinal 
disorder is well grounded and, to this extent only, is 
granted.

Entitlement to service connection for a low back disorder is 
well grounded and, to this extent only, is granted

Entitlement to service connection for a respiratory disorder 
is well grounded and, to this extent only, is granted

Entitlement to service connection for a skin rash is well 
grounded and, to this extent only, is granted

Entitlement to service connection for an ear disorder is 
denied.  


REMAND

In addition to the claims of service connection for a left 
knee, low back, skin, respiratory, and gastrointestinal 
disorders, the Board finds that the veteran's claims for 
increased ratings for bony cystic formation involving both 
the right and left mandible, an increased rating for aching 
bones, muscles, and extremities; chronic muscle tension 
headaches with blurred vision; chest pain; and weight loss, 
PTSD, and a total rating for compensation purposes based on 
individual unemployability are well grounded.  Proscelle v. 
Derwinski, 2 Vet. App 629 (1992).  Once it has been 
determined that a claim is well grounded VA has a statutory 
duty to assist the veteran in the development of evidence 
pertinent to his claims, to include contemporaneous and 
through VA examinations.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).

The service medical records are incomplete.  The evidence 
indicates that the veteran was exposed to chemicals while 
serving in the Persian Gulf and during the November 1993 
Persian Gulf Registry Examination he reported upper 
respiratory complaints.  A September 1997 VA examination 
showed allergic edema.  The allergen was not reported.  
Following the September 1997 VA examination the VA outpatient 
records guaiac positive stools.  

During his July 2000 hearing the veteran indicated that since 
his 1997 examination the bilateral mandibular cysts have 
worsened.  He also raised the issue of service connection for 
schizophrenia as secondary to his service-connected PTSD.  
Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury or when a disability is aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (1999); 
Allen v. Brown, 7 Vet. App. 439 (1995).  This aspect of the 
veteran's claim for service connection has not been 
adjudicated by the RO.

The veteran has indicated that since the recent VA 
examination his PTSD has worsened.  The records show that he 
has continued to received treatment at a VA facility for his 
PTSD.  In May 2000 he entered an intensive treatment program 
requiring daily therapy.  

During the July 2000 hearing, the representative indicated 
that the veteran had a hearing with the Social Security 
Administration (SSA) and they were awaiting a decision.  He 
also indicated that the veteran had been evaluated by VA 
Vocational Rehabilitation Service.  The Board is of the 
opinion that these records should be obtained.   In view of 
these facts, the Board finds that additional development is 
warranted.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the veteran 
appropriate release of information forms 
in order to obtain copies of all VA, and 
private medical records pertaining to 
treatment for the disabilities subject to 
this Remand since his separation from 
active duty to the present that are not 
already on file, to include the treatment 
records from Dr. Bowen 

2.  The RO should take the appropriate 
action to obtain a copy of the medical 
records used in the veteran's hearing 
before the SSA and a copy of the 
decision, if entered.

3.  The RO is requested to obtain copies 
of all current VA medical records, and 
associate with the adjudication claims 
folder any VA VR&E records and/or folder. 

4.  Thereafter, the appellant should be 
scheduled for a VA examination by an 
orthopedist in order to determine the 
nature and severity of the left knee and 
low back disabilities.  All indicated 
testing and studies should be undertaken.  
A copy of this Remand and the claims 
folder are to be furnished the examiner 
prior to the examination.  If a current 
left knee and low back disorders are 
diagnosed, the examiner should render an 
opinion as to whether it is as likely or 
not that these disorders are related to 
the appellant's active military service, 
or any incident therein, to include the 
Humvee accident and for the left knee due 
to being exposed to chemicals.  The 
examiner should be informed that the 
veteran is service connected for muscle 
and joint disorders due to an undiagnosed 
illness.  The examiner's attention is 
directed the May 1998 statement from Dr. 
Bowen.  A complete rational for any 
opinions expressed should be included in 
the examination report.

5.  The RO should schedule the veteran 
for a VA examination by a psychiatrist in 
order to determine the nature and 
severity of the veteran's psychiatric 
disorders, to include schizophrenia and 
PTSD.  The claims folder and a copy of 
this Remand should be furnished to the 
examiners for review prior to the 
examination.  All tests and studies 
deemed necessary should be conducted.  It 
is requested that the examiner obtain a 
detailed occupational history.  If other 
psychiatric disorders in addition to PTSD 
are diagnosed it is requested that the 
examiner render an opinion as to whether 
the PTSD as likely as not caused or 
aggravates the disorder(s) diagnosed.  
Allen v. Brown, 7 Vet. App. 439 (1994).

If no, the examiner is requested to 
specify which symptoms are associated 
with each of the disorders.  If certain 
symptomatology cannot be disassociated 
from one disorder or the other, it should 
be so specified.  The examiner must also 
comment on the extent to which PTSD and 
any related disorders affect occupational 
and social functioning, without 
consideration of any unrelated disorder.  
It is also requested that the examiner 
include a Global Assessment of 
Functioning score with an explanation of 
the numeric code assigned.  A complete 
rational for any opinion expressed should 
be included in the examination report.

6.  The RO should schedule the veteran 
for a VA examination be a dermatologist 
in order to evaluate the reported skin 
rash claimed as secondary to Persian Gulf 
War service, to include from an 
undiagnosed illness. The examiner should 
be furnished the veteran's claims file 
and a copy of this Remand prior to the 
examination. All indicated special 
studies should be accomplished and the 
findings then reported in detail.

It is requested that the examiner provide 
an opinion as to whether or not there are 
any clinical, objective indications of a 
skin disorder and if yes whether the skin 
rash is chronic.  If such objective 
evidence is present, the examiner should 
provide an opinion as to whether the 
symptom is attributable to a "known" 
clinical diagnosis, in light of the 
medical history and examination findings.  
If so, the examiner should identify the 
diagnosed disorder, and render an opinion 
as to whether it is as likely as not that 
the skin disorder is related to the 
veteran's active military service. 

If the skin disorder is not due to a 
known diagnosis the examiner should so 
specify.  A complete rational for any 
opinion expressed should be included in 
the examination report.

7.  A VA examination should be conducted 
by a specialist in respiratory disorders 
to determine the nature and severity of 
any respiratory disorder, to include the 
allergic edema noted.  The examiner 
should be furnished the veteran's claims 
file and a copy of this Remand prior to 
the examination.  It is requested that 
the examiner provide an opinion as to 
whether or not there are any clinical, 
objective indications of a respiratory 
disorder, to include an allergy, and if 
yes whether the disorder is chronic.  If 
such objective evidence is present, the 
examiner should provide an opinion as to 
whether the symptom is attributable to a 
"known" clinical diagnosis, in light of 
the medical history and examination 
findings.  

If an allergy is diagnosed the examiner 
is requested to render an opinion as to 
whether it is as likely as not that any 
allergy is related exposure to chemicals 
or other sources during service?

If the respiratory disorder is not due to 
a known diagnosis the examiner should so 
specify.  A complete rational for any 
opinion expressed should be included in 
the examination report.

8.  The RO should schedule the veteran 
for a VA examination by a specialist in 
gastrointestinal disorders in order to 
determine if the gastrointestinal 
complaints and symptoms, to include 
recently reported guaiac positive stools 
are due to undiagnosed illnesses, as 
secondary to Persian Gulf War service.  
The examiner should be requested to 
provide an opinion as to whether or not 
there are any clinical, objective 
indications of these alleged symptoms.  
If such objective evidence is present, 
the examiner should provide an opinion as 
to whether the symptoms are attributable 
to a "known" clinical diagnosis, in light 
of the medical history and examination 
findings or are the result of an 
undiagnosed illness due to service in the 
Persian Gulf.  If the symptoms are 
attributable to a "known" clinical 
diagnosis, the examiner should identify 
the diagnosed disorder and explain the 
basis for the diagnosis.  All indicated 
special studies deemed necessary should 
be should be accomplished.  The claims 
folder and a copy of this Remand are to 
be furnished to the examiner in 
conjunction with the examination.  A 
complete rationale should be given for 
all opinions and conclusions expressed.

9.  A VA examination should be conducted 
by an oral surgeon to determine the 
severity of the service connected bony 
cystic formation involving both the right 
and left mandible.  The claims folder and 
a copy of this Remand are to be furnished 
to the examiner in conjunction with the 
examination.  All indicated special 
studies deemed necessary should be should 
be accomplished.  The examiner is 
requested to furnish any associated 
limitation of temporomandibular 
articulation, the inter-incisal range and 
range of lateral excursion in 
millimeters.  

Thereafter, the case should be reviewed by the RO, to include 
service connection for a mood disorder, diagnosed as 
schizophrenia, secondary to PTSD.  If the benefits sought are 
not granted, the veteran and his representative should be 
furnished a supplemental statement of the case, which 
included the law and regulations pertaining to service 
connection on a secondary basis, and an opportunity to 
respond.  The case should then be returned to the Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

In view of the pending claims, the decision regarding the 
issue of entitlement to a temporary total evaluation for 
convalescent purposes will be held in abeyance until the 
matters discussed in the REMAND section are accomplished.   

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Veterans Law Judge
	Board of Veterans' Appeals



 



